 



Exhibit 10-Q-2

STOCK OPTION AGREEMENT UNDER

1998 LONG-TERM INCENTIVE PLAN
(Incentive Option)

      This AGREEMENT made as of this            day of                     , by
and between Ford Motor Company, a Delaware corporation (the “Company”), and
                       (the “Optionee”), WITNESSETH:

      WHEREAS, the Optionee is now employed by the Company, or one of its
subsidiaries, in a responsible capacity and the Company desires to provide an
incentive to the Optionee, to encourage the Optionee to remain in the employ of
the Company or of one or more of its subsidiaries and to increase the Optionee’s
interest in the Company’s long-term success; and as an inducement thereto, the
Company has adopted the 1998 Long-Term Incentive Plan (the “Plan”), to be
administered by the Compensation Committee (the “Committee”), and has determined
to grant to the Optionee the option herein provided for,

      NOW, THEREFORE, IT IS AGREED BETWEEN THE PARTIES as follows:

      Subject to the terms and conditions set forth herein, in the Plan, in the
“Terms and Condition of Stock Option Agreement” attached hereto (the “Terms and
Conditions”) and in any rules and regulations established by the Committee
pursuant to the Plan (all of which are incorporated by reference into this
Agreement as though set forth in full herein), the Company hereby grants to the
Optionee the right and option to purchase from the Company up to, but not
exceeding in the aggregate,                      shares of the Company’s Common
Stock of the par value of $.01 per share (“Stock”), at a price of
$           per share (the “Option”).

      The Optionee agrees to remain in the employ of the Company or of one or
more of its subsidiaries for a period ending on the later of (a) the date one
year from the date of this Agreement or (b) one year from the latest date to
which the Optionee is obligated to remain in such employ under any option
granted to the Optionee under the Plan or any Stock Option Plan of the Company
or under any amendment to any such option; provided, however, that, if the
second or third paragraph of Article 2 of the Terms and Conditions shall apply
to the Optionee, such period shall be limited to six months from the date of
this Agreement; and provided, further, that nothing contained herein or in the
Terms and Conditions shall restrict the right of the Company or any of its
subsidiaries to terminate the employment of the Optionee at any time, with or
without cause. The term “Company” as used in this Agreement and in the Terms and
Conditions with reference to employment shall include subsidiaries of the
Company. The term “subsidiary” as used in this paragraph shall mean (i) any
corporation a majority of the voting stock of which is owned directly or
indirectly by the Company or (ii) any limited liability company a majority or
the membership interest of which is owned directly or indirectly by the Company.

      The Option is intended to be an incentive stock option.

      The grant of the Option to the Optionee is completely discretionary and
does not create any rights to receive future stock option grants. The Company
may amend, modify or terminate the Plan at any time, subject to limitations set
forth in the Plan.

      IN WITNESS THEREOF, the parties hereto have executed this Agreement as of
the day and year first above written.

     
AUTHENTICATED
  FORD MOTOR COMPANY
as of the above date
   
By 

--------------------------------------------------------------------------------

  By 

--------------------------------------------------------------------------------

Optionee
  Manager, Compensation Programs
Optionee ID: 
   

--------------------------------------------------------------------------------

   



--------------------------------------------------------------------------------



 



Terms and Conditions of Stock Option Agreement

(Incentive Option)
1998 Long-Term Incentive Plan



1. The Option may not be exercised prior to the date one year from the date of
the Stock Option Agreement of which these terms and conditions are a part (the
“Agreement”). Thereafter, the Option may be exercised in installments as
follows:



  (a) Beginning on the date one year from the date of the Agreement, the Option
may be exercised to the extent of 33% of the shares originally covered thereby;
    (b) Beginning on the date two years from the date of the Agreement, the
Option may be exercised to the extent of an additional 33% of the shares
originally covered thereby;     (c) Beginning on the date three years from the
date of the Agreement, the Option may be exercised to the extent of an
additional 34% of the shares originally covered thereby; and     (d) To the
extent not exercised, installments shall be cumulative and may be exercised in
whole or in part;



  all subject to the Agreement and these terms and conditions and any rules and
regulations established by the Committee pursuant to the Plan.    
Notwithstanding the foregoing, if your stock option grant included an incentive
stock option (ISO), the ISO portion of the grant would be maximized within
permissible regulatory limits. This could result in a different number of
options vesting on the first three anniversary dates of the grant under the
nonqualified option (NQO) and/or the ISO portion of the grant than the number
indicated by the schedule above. In any event, the total number of NQOs and ISOs
in the grant, will, as a whole, vest according to the schedule above. Your
account statement (available online through a Salomon Smith Barney phone
representative and mailed to you annually) will reflect the specific number of
ISOs and NQOs vesting on the specific dates.



2. The Stock Appreciation Right, if any, granted by the Company to the Optionee
under the Agreement shall entitle the Optionee to receive, without payment to
the Company and as the Optionee may elect, either (a) that number of shares of
Stock determined by dividing (i) the total number of shares of Stock subject to
the Option (or the portion or portions thereof which the Optionee from time to
time elects to use for purposes of this clause (a)), multiplied by the amount by
which the fair market value of a share of Stock on the day this right is
exercised exceeds the option price set forth in the Agreement (such amount being
hereinafter referred to as the “Spread”), by (ii) the fair market value of a
share of Stock on the exercise date; or (b) cash in an amount determined by
multiplying (i) the total number of shares of Stock subject to the Option (or
the portion or portions thereof which the Optionee from time to time elects to
use for purposes of this clause (b)), by (ii) the amount of the Spread; or (c) a
combination of shares of Stock and cash, in amounts determined as set forth in
clauses (a) and (b) above; all subject to the terms and conditions set forth
herein and any rules and regulations established by the Committee pursuant to
the Plan.



  The right of the Optionee to exercise any Stock Appreciation Right shall be
cancelled if and to the extent that the Option is exercised. The right of the
Optionee to exercise the Option shall be cancelled if and to the extent that
shares covered by the Option are used to calculate shares or cash received upon
exercise of any Stock Appreciation Right.     “Fair market value” shall mean the
average of the highest price and the lowest price at which Stock shall have been
sold regular way on the New York Stock Exchange on the date as of which such
computation is to be made or, if no such sales shall have been made on such day,
on the next preceding day on which there were such sales of Stock on such
Exchange.



--------------------------------------------------------------------------------



 





  If any fractional share of Stock would otherwise be deliverable to the
Optionee upon exercise of any Stock Appreciation Right, the Optionee shall be
paid a cash amount equal to the same fraction of the fair market value of the
Stock on the date of exercise.     Any Stock Appreciation Right shall become and
remain exercisable by the Optionee only to the extent that the Option becomes
and remains exercisable.



3. Except as provided in the three paragraphs next following, if, prior to the
date one year from the date of the Agreement, the Optionee’s employment with the
Company shall be terminated by the Company, with or without cause, or by the
act, death, incapacity or retirement of the Optionee, the Optionee’s right to
exercise the Option and any Stock Appreciation Right shall terminate on the date
of such termination of employment and all rights hereunder and under the
Agreement shall cease.



  Notwithstanding the provisions of the next preceding paragraph, if the
Optionee’s employment with the Company shall be terminated by reason of
retirement, release because of disability or death, and the Optionee had
remained in the employ of the Company for at least six months following the date
of the Agreement, and subject to the provisions of Article 3 hereof, all the
Optionee’s rights hereunder and under the Agreement shall continue in effect or
continue to accrue until the date ten years after the date of the Agreement,
subject, in the event of the Optionee’s death during such ten year period, to
the provisions of the seventh paragraph of this Article and subject to any other
limitation contained herein or in the Agreement on the exercise of the Option in
effect at the date of exercise.     Notwithstanding the provisions of the next
preceding paragraph, if the Optionee’s employment with the Company shall be
terminated by reason of retirement, release because of disability or death, and
the Optionee had remained in the employ of the Company for at least six months
following the date of the Agreement, and subject to the provisions of Article 3
hereof, all the Optionee’s rights hereunder and under the Agreement shall
continue in effect or continue to accrue until the date ten years after the date
of the Agreement, subject, in the event of the Optionee’s death during such ten
year period, to the provisions of the seventh paragraph of this Article and
subject to any other limitation contained herein or in the Agreement on the
exercise of the Option or any Stock Appreciation Right in effect at the date of
exercise.     Notwithstanding the provisions of the first paragraph of this
Article, if the Optionee’s employment with the Company shall be terminated under
mutually satisfactory conditions, and the Optionee had remained in the employ of
the Company for at least six months following the date of the Agreement, and
subject to the provisions of Article 4 hereof, all the Optionee’s rights
hereunder and under the Agreement shall continue in effect or continue to accrue
until the date three months after the date of such termination (but not later
than the date ten years from the date of the Agreement), subject, in the event
of the Optionee’s death during such three month period, to the provisions of the
seventh paragraph of this Article and subject to any other limitation contained
herein or in the Agreement on the exercise of the Option or any Stock
Appreciation Right in effect at the date of exercise.     Notwithstanding
anything to the contrary set forth herein or in the Agreement, if the Optionee’s
employment with the Company shall be terminated at any time by reason of a sale
or other disposition (including, without limitation, a transfer to a “Joint
Venture” (as hereinafter defined)) of the division, operation or subsidiary in
which the Optionee was employed or to which the Optionee was assigned, all the
Optionee’s rights under the Option and any Stock Appreciation Right shall become
immediately exercisable and continue in effect until the date five years



--------------------------------------------------------------------------------



 



  after the date of such termination (but not later than the date ten years from
the date of grant of the Option), provided the Optionee shall satisfy both of
the following conditions:



  (a) the Optionee, at the date of such termination, had remained in the employ
of the Company for at least three months following the grant of the Option and
any Stock Appreciation Right, and     (b) the Optionee continues to be or
becomes employed in such division, operation or subsidiary following such sale
or other disposition and remains in such employ until the date of exercise of
the Option or any Stock Appreciation Right (unless the Committee, or any
committee appointed by it for the purpose, shall waive this condition (b)).



  Upon termination of the Optionee’s employment with such (former) division,
operation or subsidiary following such sale or other disposition, any then
existing right of the Optionee to exercise the Option or any Stock Appreciation
Right shall be subject to the following limitations: (i) if the Optionee’s
employment is terminated by reason of disability, death or retirement with the
approval of his or her employer, the Optionee’s rights shall continue as
provided in the preceding sentence with the same effect as if his or her
employment had not terminated; (ii) if the Optionee’s employment is terminated
by reason of discharge or voluntary quit, the Optionee’s rights shall terminate
on the date of such termination of employment and all rights under the Option
and any Stock Appreciation Right shall cease; and (iii) if the Optionee’s
employment is terminated for any reason other than a reason set forth in the
preceding clauses (i) and (ii), the Optionee shall have the right, within three
months after such termination, to exercise the Option to the extent that it or
any installment thereof shall have accrued at the date of such termination and
shall not have been exercised, subject in the case of any such termination to
the provisions of Article 4 hereof and any other limitation on the exercise of
the Option or any Stock Appreciation Right in effect at the date of exercise.
For purposes of this paragraph, the term “Joint Venture” shall mean any joint
venture corporation or partnership, or comparable entity, in which the Company
has a substantial equity interest.     If, on or after the date one year from
the date of the Agreement, the Optionee’s employment with the Company shall be
terminated for any reason except retirement, release because of disability,
death, release because of a sale or other disposition of the division, operation
or subsidiary in which the Optionee was employed or to which the Optionee was
assigned, release under mutually satisfactory conditions, discharge, release in
the best interest of the Company or voluntary quit, the Optionee shall have the
right, within three months after such termination, to exercise the Option or any
Stock Appreciation Right to the extent that it or any installment thereof shall
have accrued at the date of such termination of employment and shall not have
been exercised, subject to the provisions of Article 4 hereof and any other
limitation contained herein or in the Agreement on the exercise of the Option or
any Stock Appreciation Right in effect at the date of exercise.     If the
Optionee’s employment with the Company shall be terminated at any time by reason
of discharge, release in the best interest of the Company or voluntary quit, the
Optionee’s right to exercise the Option or any Stock Appreciation Right shall
terminate on the date of such termination of employment and all rights hereunder
and under the Agreement shall cease.     If the Optionee shall die within the
applicable period specified in the second, third, fourth or fifth paragraph of
this Article, the beneficiary designated pursuant to Article 7 hereof or, if no
such designation is in effect, the executor or administrator of the estate of
the decedent or the person or persons to whom the Option or any Stock
Appreciation Right shall have been validly transferred by the executor or the
administrator pursuant to will or the laws of descent and distribution shall
have the right, within the same period of time as the period during which the
Optionee would have been entitled to exercise the Option or any Stock
Appreciation Right if the Optionee had not died, to exercise the Option or any
Stock Appreciation Right (except that, if the fifth paragraph of this Article
shall apply to the Optionee, the Option may be exercised only



--------------------------------------------------------------------------------



 



  to the extent that it or any installment thereof shall have accrued at the
date of death and shall not have been exercised, and except that the period of
time within which the Option shall be exercisable following the date of the
Optionee’s death shall not be less than one year (unless the Option by its terms
expires earlier)), subject to the provision that neither the Option nor any
Stock Appreciation Right shall be exercised under any circumstances beyond ten
years from the date of the Agreement and to any other limitation on the exercise
of the Option or any Stock Appreciation Right in effect at the date of exercise.
    Notwithstanding anything to the contrary set forth in the Agreement or in
these terms and conditions, neither the Option nor any Stock Appreciation Right
shall be exercised on or after the date ten years from the date of the
Agreement.



4. Anything contained herein or in the Agreement to the contrary
notwithstanding, the right of the Optionee to exercise the Option or any Stock
Appreciation Right following termination of the Optionee’s employment with the
Company shall remain effective only if, during the entire period from the date
of the Optionee’s termination to the date of such exercise, the Optionee shall
have earned out such right by (i) making himself or herself available, upon
request, at reasonable times and upon a reasonable basis, to consult with,
supply information to and otherwise cooperate with the Company or any subsidiary
thereof with respect to any matter that shall have been handled by him or her or
under his or her supervision while he or she was in the employ of the Company or
of any subsidiary thereof, and (ii) refraining from engaging in any activity
that is directly or indirectly in competition with any activity of the Company
or any subsidiary thereof.



  In the event of the Optionee’s nonfulfillment of the condition set forth in
the immediately preceding paragraph, the Optionee’s right to exercise the Option
or any Stock Appreciation Right shall cease; provided, however, that the
nonfulfillment of such condition may at any time (whether before, at the time of
or subsequent to termination of his or her employment) be waived in the
following manner:



  (1) if the Optionee at any time shall have been subject to the reporting
requirements of Section 16(a) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”) or the liability provisions of Section 16(b) of the
Exchange Act (any such Optionee being hereinafter called a “Section 16 Person”),
such waiver may be granted by the Committee upon its determination that in its
sole judgment there shall not have been and will not be any substantial adverse
effect upon the Company or any subsidiary thereof by reason of the
nonfulfillment of such condition; and     (2) if the Optionee shall not at any
time have been a Section 16 Person, such waiver may be granted by the Committee
(or any committee appointed by it for the purpose) upon its determination that
in its sole judgment there shall not have been and will not be any such
substantial adverse effect.     Anything contained herein or in the Agreement to
the contrary notwithstanding, the right of the Optionee to exercise the Option
or any Stock Appreciation Right following termination of the Optionee’s
employment with the Company shall cease on and as of the date on which it has
been determined by the Committee that the Optionee at any time (whether before
or subsequent to termination of the Optionee’s employment) acted in a manner
inimical to the best interests of the Company. Conduct which constitutes
engaging in an activity that is directly or indirectly in competition with any
activity of the Company or any subsidiary thereof shall be governed by the four
immediately preceding paragraphs of this Article and shall not be subject to any
determination under this paragraph.



5. Payment for any shares of Stock purchased upon exercise of the Option shall
be made in full at the time of exercise. Such payment may be made in cash, by
wire, by delivery of shares of Stock beneficially owned by the Optionee or by a
combination of cash and Stock, at the election



--------------------------------------------------------------------------------



 



of the Optionee; provided, however, that any shares of Stock so delivered shall
have been beneficially owned by the Optionee for a period of not less than six
months prior to the date of such exercise. Any shares of Stock so delivered
shall be valued at their fair market value on the date of such exercise.



  The Optionee, from time to time during the period when the Option and any
Stock Appreciation Right may by its terms be exercised, (a) may exercise the
Option in whole or in part by delivering to the Company or its designee: (i) a
written notice signed by the Optionee stating the number of shares that the
Optionee has elected to purchase at that time from the Company, and (ii) a check
or wire transfer in an amount, or (in accordance with the two preceding
paragraphs) shares of Stock having a value, equal to the purchase price of the
shares then to be purchased, or a combination of shares of Stock and cash, or
(b) may exercise any Stock Appreciation Right in whole or in part by delivering
to the Company a written notice signed by the Optionee stating (i) the number of
shares covered by the Option he or she has elected to use to compute the number
of shares, and/or (ii) the number of shares covered by the Option he or she has
elected to use to compute the amount of cash, to be received from the Company
pursuant to exercise of any Stock Appreciation Right. The Committee, if it shall
deem it necessary or desirable for any reason connected with any law or
regulation of any governmental authority relating to the regulation of
securities, may require the Optionee to execute and file with it such evidence
as it may deem necessary that the Optionee is acquiring any shares of Stock for
investment and not with a view to their distribution and, by way of the adoption
of rules and regulations or otherwise, impose conditions as to the time and
manner of exercise of any Stock Appreciation Right by any person or class or
persons.     As soon as practicable after receipt by the Company or its designee
of such notice, check or wire transfer and/or shares of Stock (if the Option is
exercised in whole or in part) and such evidence of intent to acquire for
investment as may be required by the Committee, the Company shall issue the
appropriate number of shares in the name of the Optionee and deliver the
certificate therefor to the Optionee. The number of shares shall be adjusted
appropriately, or other appropriate arrangements shall be made, for any taxes
required to be withheld by federal, state or local law.



6. As a condition of the granting of the Option, the Optionee and the Optionee’s
successors and assigns agree that any dispute or disagreement which shall arise
under or as a result of the Agreement or these terms and conditions shall be
determined by the Committee in its sole discretion and judgment and that any
such determination and any interpretation by the Committee of the Agreement or
of these terms and conditions shall be final and shall be binding and conclusive
for all purposes.   7. Unless the Committee determines otherwise neither the
Option nor any Stock Appreciation Right is transferable by the Optionee
otherwise than by will or the laws of descent and distribution, and, during the
Optionee’s lifetime, is exercisable only by the Optionee or the Optionee’s
guardian or legal representative. Once transferred by will or by the laws of
descent and distribution, neither the Option nor any Stock Appreciation Right
shall be further transferable. Any transferee of the Option and any Stock
Appreciation Right shall take the same subject to the terms and conditions set
forth herein. No such transfer of the Option shall be effective to bind the
Company unless the Company shall have been furnished with written notice thereof
and a copy of the will and/or such other evidence as the Committee may deem
necessary to establish the validity of the transfer and the acceptance by the
transferee or transferees of the terms and conditions set forth herein. No
assignment or transfer of the Option and any Stock Appreciation Right, or of the
rights represented thereby, other than as provided in this Article, shall vest
in the purported assignee or transferee any interest or right therein
whatsoever.



  Notwithstanding anything to the contrary set forth herein, the Optionee may
file with the Company or its designee a written designation of beneficiary or
beneficiaries (subject to such



--------------------------------------------------------------------------------



 



  limitations as to the classes and number of beneficiaries and contingent
beneficiaries and such other limitations as the Committee from time to time may
prescribe) to exercise, in the event of the Optionee’s death, the Option or any
Stock Appreciation Right subject to the terms and conditions set forth herein
and to receipt by the Company of such evidence as the Committee may deem
necessary to establish the acceptance by the beneficiary or beneficiaries of the
terms and conditions set forth herein. The Optionee shall be deemed to have
designated as beneficiary or beneficiaries the person or persons who receive the
Optionee’s life insurance proceeds under the basic Company Life Insurance Plan
unless the Optionee shall have assigned such life insurance or shall have filed
with the Company a written designation of a different beneficiary or
beneficiaries. The Optionee may from time to time revoke or change any such
designation of beneficiary and any designation of beneficiary by the Optionee
shall be controlling over any other disposition, testamentary or otherwise;
provided, however, that if the Committee shall be in doubt as to the entitlement
of any such beneficiary to exercise the Option or any Stock Appreciation Right,
the Committee may determine to recognize only an exercise by the legal
representative of the Optionee, in which case the Company, the Committee and the
members thereof shall not be under any further liability to anyone.



8. The Optionee, a beneficiary designated pursuant to Article 7 hereof or a
transferee of the Option or any Stock Appreciation Right shall have no rights as
a stockholder with respect to any share covered by the Option or any Stock
Appreciation Right until such person shall have become the holder of record of
such share, and, except as provided in Article 10 hereof, no adjustment shall be
made for dividends (ordinary or extraordinary, whether in cash or securities or
other property) or distributions or other rights in respect of such share for
which the record date is prior to the date upon which such person shall become
the holder of record thereof.   9. The existence of the Option or any Stock
Appreciation Right shall not affect in any way the right or power of the Company
or its stockholders to make or authorize any adjustments, recapitalizations,
reorganizations or other changes in the Company’s capital structure or its
business, or any merger or consolidation of the Company, or any issue of bonds,
debentures, preferred or prior preference stocks ahead of or affecting the Stock
or the rights thereof, or the dissolution or liquidation of the Company, or any
sale or transfer of all or any part of its assets or business, or any other
corporate act or proceedings whether of a similar character or otherwise.



10. The shares covered by the Option and any Stock Appreciation Right are shares
of Stock as presently constituted, but if, and whenever, prior to the delivery
by the Company of all of the shares of Stock deliverable upon exercise of the
Option or any Stock Appreciation Right, the Company shall effect the payment of
a stock dividend on Stock payable in shares of Stock, a subdivision or
combination of the shares of Stock, or a reclassification of Stock, the number
and price of shares remaining under the Option or any Stock Appreciation Right
shall be appropriately adjusted. Such adjustment shall be made by the Committee,
whose determination as to what adjustment shall be made, and the extent thereof,
shall be final and shall be binding and conclusive for all purposes. Any such
adjustment may provide for the elimination of any fractional share which might
otherwise become subject to the Option.   11. Except as hereinbefore expressly
provided, (a) the issue by the Company of shares of Stock of any class, or
securities convertible into shares of Stock of any class, for cash or property
or for labor or services, either upon direct sale or upon the exercise of rights
or warrants to subscribe therefor, or upon conversion of shares or obligations
of the Company convertible into such shares or other securities, or (b) the
payment of a stock dividend on any other class of the Company’s stock, or
(c) any subdivision or combination of the shares of any other class of the
Company’s stock, or (d) any reclassification of any other class of the Company’s
stock, shall not affect, and no adjustment by reason thereof shall be made with
respect to, the number or price of shares of Stock subject to the Option or any
Stock Appreciation Right.



--------------------------------------------------------------------------------



 





12. After any merger of one or more corporations into the Company, or after any
consolidation of the Company and one or more corporations in which the Company
shall be the surviving corporation, the Optionee shall, at no additional cost,
be entitled upon any exercise of the Option or any Stock Appreciation Right to
receive (subject to any required action by stockholders), in lieu of the number
of shares as to which the Option or any Stock Appreciation Right shall then be
so exercised, the number and class of shares of stock or other securities to
which the Optionee would have been entitled pursuant to the terms of the
agreement of merger or consolidation if at the time of such merger or
consolidation the Optionee had been a holder of record of a number of shares of
Stock equal to the number of shares as to which such Option or any Stock
Appreciation Right shall then be so exercised. Comparable rights shall accrue to
the Optionee in the event of successive mergers or consolidations of the
character described above or in the event of any exercise of any Stock
Appreciation Right for cash following any such merger or consolidation. Anything
contained herein or in the Agreement to the contrary notwithstanding, upon the
dissolution or liquidation of the Company, or upon any merger or consolidation
in which the Company is not the surviving corporation, the Option and any Stock
Appreciation Right shall terminate; but if a period of one year from the date of
the Agreement shall have expired, the Optionee shall have the right, immediately
prior to such dissolution, liquidation, merger or consolidation, to exercise the
Option or any Stock Appreciation Right in whole or in part to the extent it
shall not have been exercised, without regard to the installment provisions of
Article 1 hereof but subject to any other limitation contained herein or in the
Agreement on the exercise of the Option and any Stock Appreciation Right in
effect on the date of exercise. In the event of any other event affecting Stock,
an appropriate adjustment shall be made in the number and price of shares
remaining under, and other terms and provisions of, the Option and any Stock
Appreciation Right. The foregoing adjustments and the manner of application of
the foregoing provisions shall be determined by the Committee in its sole
discretion, and such determination shall be final and d shall be binding and
conclusive for all purposes. Any such adjustment may provide for the elimination
of any fractional share which might otherwise become subject to the Option.  
13. Optionee acknowledges and agrees that, in order for the Company to perform
its requirements under the Plan, the Company may process, for an indefinite
period of time, personal data about Optionee. Such data includes, but is not
limited to, the information provided in the Option grant materials and any
changes thereto, and other appropriate personal data about Optionee, including
information about Optionee’s participation in the Plan and options exercised
under the Plan from time to time. Optionee also hereby gives for an indefinite
period of time Optionee’s explicit consent to the Company to collect, use, store
and transfer any such personal data for use in the United States of America or
any other required location. The legal persons for whom the personal data is
intended include Ford and any of its subsidiaries, the outside plan
administrator as selected by the Company from time to time and an other person
that the Company may deem appropriate in its administration of the Plan.
Optionee has been informed of Optionee’s right to access and correct Optionee’s
personal data by contacting Optionee’s local Human Resources Representative.
Optionee has been informed of Optionee’s right to withdraw at any time
Optionee’s consent to the processing of personal data. Optionee has been
informed that the provision of personal data is voluntary. Optionee understands
that the transfer of the information outlined here is important to the
administration of the Plan. Optionee’s consent is given freely and is valid as
long as it is needed for administration of the Plan or to comply with applicable
legal requirements. Optionee’s failure to consent to the Company’s collection,
use, storage and transfer of such personal data may limit Optionee’s right to
participate in the Plan. For purposes of this paragraph, the term “Company”
shall be deemed to include Ford Motor Company, Optionee’s employer, and any
other affiliate of Ford Motor Company involved in the administration of the
Plan.



--------------------------------------------------------------------------------



 





14. Optionee acknowledges that the Company is entitled to terminate the Plan
unilaterally, and Optionee hereby waives any right to receive Plan benefits in
the event that the Plan is terminated or Optionee’s right to exercise the Option
otherwise terminates under the terms of the Agreement. Optionee further
acknowledges that the Company’s grant of the option to Optionee is not an
element of the Optionee’s compensation and that the option is awarded in the
Company’s discretion. Optionee further acknowledges that receipt of the Option
does not entitle Optionee to any further grants of an Option in the future, and
that the Company does not guarantee that benefits under the Plan will have a
particular value or be granted to Optionee in the future.   15. Notwithstanding
any of the other provisions of the Agreement or these terms and conditions, the
Optionee agrees not to exercise the Option or any Stock Appreciation Right, and
that the Company will not be obligated to issue any shares pursuant to the
Agreement, if the exercise of the Option or any Stock Appreciation Right or the
issuance of such shares would constitute a violation by the Optionee or by the
Company of any provisions of any law or regulation of any governmental
authority. Any determination of the Committee in this connection shall be final
and shall be binding and conclusive for all purposes. The Company shall in no
event be obligated to take any affirmative action in order to cause the exercise
of the Option or any Stock Appreciation Right or the issuance of shares pursuant
thereto to comply with any law or any regulation of any governmental authority.
  16. Every notice relating to the Agreement shall be in writing and shall be
given by registered mail with return receipt requested. All notices to the
Company shall be addressed to Salomon Smith Barney, Inc., Ford Service Center,
1001 Page Mill Road, Bldg. 4, Suite 101 Palo Alto, CA 94304, USA Phone No:
877-664-FORD (3673) (U.S.); 212-615-7009 (Non U.S.), Fax No.: 650-494-2561. All
notices by the Company to the Optionee shall be addressed to the current address
of the Optionee as shown on the records of the Company. Either party by notice
to the other may designate a different address to which notices shall be
addressed. Any notice given by the Company to the Optionee at his or her last
designated address shall be effective to bind any other person who shall acquire
rights under the Agreement.   17. Whenever the term “Optionee” is used in any
provision of the Agreement or these terms and conditions under circumstances
such that the provision should logically apply to any other person or persons
designated as a beneficiary pursuant to the provisions of Article 7 hereof, or
to whom the Option and any Stock Appreciation Right, in accordance with the
provisions of Article 7 hereof, may be transferred, the term “Optionee” shall be
deemed to include such person or persons.   18. The Agreement has been made in
and it and these terms and conditions shall be construed in accordance with the
laws of the State of Michigan.